                                                              David M. Freeman, Esq.
                                                              Email: dfreeman@hwb-law.com

                                                              Attorneys for Defendant/Third-Party Use-Plaintiff and Plaintiff Tester Drilling Services, Inc.

                                                                                        IN THE UNITED STATES DISTRICT COURT
                                                                                             FOR THE DISTRICT OF ALASKA

                                                              UNITED STATES OF AMERICA for the use
                                                              and benefit of PRECISION CRANES, INC., an
                                                              Alaska corporation,

                                                                          Plaintiff,

                                                                     v.

                                                              TESTER DRILLING SERVICES, INC., an
                                                              Alaska corporation; TRAVELERS CASUALTY
                                                              AND SURETY CO. OF AMERICA, a
                                                              Connecticut corporation; and LIBERTY
                                                              MUTUAL INSURANCE COMPANY, a
HOLMES WEDDLE & BARCOTT, PC




                                                              Massachusetts corporation (Bond #106721293),
                          701 WEST EIGHTH AVENUE, SUITE 700
                            ANCHORAGE, AK 99501-3408
                              TELEPHONE (907) 274-0666




                                                                          Defendants.
                               FACSIMILE (907) 277-4657




                                                              UNITED STATES OF AMERICA, for the use
                                                              and benefit of TESTER DRILLING SERVICES,
                                                              INC., an Alaska corporation, and TESTER
                                                              DRILLING SERVICES, INC.,

                                                                          Third-Party Use-Plaintiff and Plaintiff,

                                                                     v.

                                                              TRAVELERS CASUALTY AND SURETY
                                                              COMPANY OF AMERICA, a Connecticut
                                                              corporation (Bond No. 106721293/023038282),
                                                              LIBERTY MUTUAL INSURANCE
                                                              COMPANY, a Connecticut corporation (Bond
                                                              No. 106721293/023038282), and UNIT-ASRC
                                                              CONSTRUCTION, LLC, an Alaska limited
                                                              liability company,

                                                                          Third-Party Defendants.                    Case No. 4:18-cv-00019-TMB
                                                               TDSI’S ANSWER TO PLAINTIFF’S COMPLAINT                                             Page 1 of 12
                                                               AND THIRD-PARTY COMPLAINT AGAINST
                                                               SURETIES AND UNIT-ASRC CONSTRUCTION,
                                                               LLC
                                                               Precision Cranes, Inc. v. Tester Drilling Services,                 Case No. 4:18-cv-00019-TMB
                                                               Inc., et al.
                                                               Case 4:18-cv-00019-TMB Document 29 Filed 05/03/19 Page 1 of 12
                                                                                DEFENDANT TESTER DRILLING SERVICES, INC.’S
                                                                                    ANSWER TO PLAINTIFF’S COMPLAINT

                                                                         COMES NOW defendant Tester Drilling Services, Inc. (“TDSI”), by and through its

                                                              attorneys, Holmes Weddle & Barcott, P.C., and for its response to the complaint of plaintiff

                                                              Precision Cranes, Inc. (“Precision”), hereby answers, alleges, and states as follows:

                                                                                       I.    PARTIES, JURISDICTION, AND VENUE

                                                                          1. Admit.

                                                                          2. Regarding the allegations set forth in this paragraph, TDSI states that it lacks

                                                              sufficient information to admit or deny the allegations and therefore denies the same.

                                                                          3. Admit.
HOLMES WEDDLE & BARCOTT, PC




                                                                          4. Admit.
                          701 WEST EIGHTH AVENUE, SUITE 700
                            ANCHORAGE, AK 99501-3408
                              TELEPHONE (907) 274-0666




                                                                          5. Admit.
                               FACSIMILE (907) 277-4657




                                                                          6. Denied.

                                                                          7. Denied.

                                                                                                II.    STATEMENT OF FACTS

                                                                          8. TDSI realleges and incorporates by reference each and every response to the

                                                              allegations set forth in paragraphs 1 – 7.

                                                                          9. Admit.

                                                                          10. Regarding the allegations set forth in this paragraph, those allegations do not

                                                              apply to TDSI and therefore no response is required.

                                                                          11. Admit.

                                                                          12. Regarding the allegations set forth in this paragraph, TDSI admits the allegations
                                                               TDSI’S ANSWER TO PLAINTIFF’S COMPLAINT                                              Page 2 of 12
                                                               AND THIRD-PARTY COMPLAINT AGAINST
                                                               SURETIES AND UNIT-ASRC CONSTRUCTION,
                                                               LLC
                                                               Precision Cranes, Inc. v. Tester Drilling Services,                  Case No. 4:18-cv-00019-TMB
                                                               Inc., et al.
                                                               Case 4:18-cv-00019-TMB Document 29 Filed 05/03/19 Page 2 of 12
                                                              in the first sentence and states that with regard to the allegations in the second sentence the

                                                              referenced subcontract speaks for itself and therefore no response is required, and admits that

                                                              Exhibit 2 is attached to the complaint.

                                                                          13. Regarding the allegations set forth in this paragraph, TDSI admits that Precision

                                                              provided certain equipment, labor, services, and materials to the Project, but denies the

                                                              implication that TDSI correspondingly owes money to Precision. To the extent not otherwise

                                                              admitted, TDSI denies the allegations in this paragraph.

                                                                          14. Regarding the allegations set forth in this paragraph, TDSI has billed for

                                                              Precision’s work to the Project’s prime contractor, UNIT, and UNIT refuses to pay for it on the

                                                              basis that it “contributed no value to the project.” Despite demand, UNIT has thus far not

                                                              disclosed in what regard Precision’s work failed to conform to contract requirements or
HOLMES WEDDLE & BARCOTT, PC
                          701 WEST EIGHTH AVENUE, SUITE 700




                                                              otherwise did not qualify for payment. In addition, TDSI lacks information regarding whether
                            ANCHORAGE, AK 99501-3408
                              TELEPHONE (907) 274-0666
                               FACSIMILE (907) 277-4657




                                                              UNIT has billed the project owner for Precision’s work, and if so whether the owner likewise

                                                              maintains that Precision’s work does not conform to contract requirements or otherwise qualify

                                                              for payment. On the basis of UNIT’s declaration that Precision’s work does not qualify for

                                                              payment, and for lack of information regarding the owner’s determination of whether

                                                              Precision’s work qualifies for payment, as well as TDSI’s own observations regarding the work

                                                              activities of Precision on the Project, TDSI denies the allegations set forth herein.

                                                                          15. The allegations set forth in this paragraph do not apply to TDSI and therefore no

                                                              response is required.

                                                                          16. The allegations set forth in this paragraph do not apply to TDSI and therefore no

                                                              response is required.

                                                               TDSI’S ANSWER TO PLAINTIFF’S COMPLAINT                                                 Page 3 of 12
                                                               AND THIRD-PARTY COMPLAINT AGAINST
                                                               SURETIES AND UNIT-ASRC CONSTRUCTION,
                                                               LLC
                                                               Precision Cranes, Inc. v. Tester Drilling Services,                  Case No. 4:18-cv-00019-TMB
                                                               Inc., et al.
                                                               Case 4:18-cv-00019-TMB Document 29 Filed 05/03/19 Page 3 of 12
                                                                          17. The allegations set forth in this paragraph do not apply to TDSI and therefore no

                                                              response is required.

                                                                          18. Denied.

                                                                          19. Denied.

                                                                                                 III.    CAUSES OF ACTION

                                                                                                       COUNT I
                                                                                                  PAYMENT BOND CLAIM

                                                                          20. TDSI realleges and incorporates by reference each and every response to the

                                                              allegations set forth in paragraphs 1 – 19.

                                                                          21. The allegations in this paragraph call for a legal conclusion and therefore do not

                                                              require a response. To the extent a response is required, the allegations do not apply to TDSI
HOLMES WEDDLE & BARCOTT, PC




                                                              and therefore do not require a response.
                          701 WEST EIGHTH AVENUE, SUITE 700
                            ANCHORAGE, AK 99501-3408
                              TELEPHONE (907) 274-0666




                                                                          22. Regarding the allegations set forth in this paragraph, those allegations do not
                               FACSIMILE (907) 277-4657




                                                              apply to TDSI and therefore no response is required.

                                                                          23. The allegations in this paragraph call for a legal conclusion and therefore do not

                                                              require a response, and these allegations do not apply to TDSI and therefore no response is

                                                              required.

                                                                          24. The allegations set forth in this paragraph do not apply to TDSI and therefore no

                                                              response is required.

                                                                          25. Regarding the allegations set forth in this paragraph, TDSI admits that payment

                                                              has not been made to Precision and further states that the reasons, in part, are those described

                                                              in TDSI’s response to paragraph 14 above.

                                                                          26. The allegations set forth in this paragraph do not apply to TDSI and therefore no
                                                               TDSI’S ANSWER TO PLAINTIFF’S COMPLAINT                                              Page 4 of 12
                                                               AND THIRD-PARTY COMPLAINT AGAINST
                                                               SURETIES AND UNIT-ASRC CONSTRUCTION,
                                                               LLC
                                                               Precision Cranes, Inc. v. Tester Drilling Services,                  Case No. 4:18-cv-00019-TMB
                                                               Inc., et al.
                                                               Case 4:18-cv-00019-TMB Document 29 Filed 05/03/19 Page 4 of 12
                                                              response is required.

                                                                                                    COUNT II
                                                                                           BREACH OF EXPRESS CONTRACT

                                                                          27. TDSI realleges and incorporates by reference each and every response to the

                                                              allegations set forth in paragraphs 1 – 26.

                                                                          28. The allegations set forth in this paragraph refer to the subcontract which speaks

                                                              for itself and therefore no response is required.

                                                                          29. Regarding the allegations set forth in this paragraph, TDSI denies those

                                                              allegations and restates and realleges its response to the allegations in paragraph 14 above.

                                                                          30. Denied.

                                                                          31. Denied.
HOLMES WEDDLE & BARCOTT, PC




                                                                                          COUNT III
                          701 WEST EIGHTH AVENUE, SUITE 700




                                                                  VIOLATION OF ALASKA UNFAIR TRADE PRACTICES AND CONSUMER
                            ANCHORAGE, AK 99501-3408
                              TELEPHONE (907) 274-0666




                                                                               PROTECTION ACT (AS 45.50.471 et seq.)
                               FACSIMILE (907) 277-4657




                                                                          32. TDSI realleges and incorporates by reference each and every response to the

                                                              allegations set forth in paragraphs 1 – 31.

                                                                          33. The allegations set forth in this paragraph do not apply to TDSI and therefore no

                                                              response is required, and the allegations call for a legal conclusion to which no response is

                                                              required.

                                                                          34. The allegations set forth in this paragraph do not apply to TDSI and therefore no

                                                              response is required, and the allegations call for a legal conclusion to which no response is

                                                              required.

                                                                          35. The allegations set forth in this paragraph do not apply to TDSI and therefore no

                                                              response is required, and the allegations call for a legal conclusion to which no response is
                                                               TDSI’S ANSWER TO PLAINTIFF’S COMPLAINT                                              Page 5 of 12
                                                               AND THIRD-PARTY COMPLAINT AGAINST
                                                               SURETIES AND UNIT-ASRC CONSTRUCTION,
                                                               LLC
                                                               Precision Cranes, Inc. v. Tester Drilling Services,                 Case No. 4:18-cv-00019-TMB
                                                               Inc., et al.
                                                               Case 4:18-cv-00019-TMB Document 29 Filed 05/03/19 Page 5 of 12
                                                              required.

                                                                            36. The allegations set forth in this paragraph do not apply to TDSI and therefore no

                                                              response is required, and the allegations call for a legal conclusion to which no response is

                                                              required.

                                                                            37. The allegations set forth in this paragraph do not apply to TDSI and therefore no

                                                              response is required, and the allegations call for a legal conclusion to which no response is

                                                              required.

                                                                                             IV.     AFFIRMATIVE DEFENSES

                                                                          1.   Precision’s complaint fails to state a claim against TDSI upon which relief may

                                                              be granted.

                                                                          2.   Neither the project’s prime contractor, Unit-ASRC, nor the project’s owner,
HOLMES WEDDLE & BARCOTT, PC




                                                              U.S. Army Corps of Engineers, have determined whether Precision’s work on the project
                          701 WEST EIGHTH AVENUE, SUITE 700
                            ANCHORAGE, AK 99501-3408
                              TELEPHONE (907) 274-0666
                               FACSIMILE (907) 277-4657




                                                              qualifies for payment.

                                                                          3.   To the extent Precision’s work does not qualify for payment, said lack of

                                                              qualification is due to the negligence of Precision.

                                                                          4.   Precision’s claims are barred by the disputes provision (Section 19) of the

                                                              subcontract between the parties hereto.

                                                                          5.   Precision’s claims are barred by Precision’s failure to mitigate.

                                                                          6.   TDSI is entitled to an offset or set off against any amounts determined to be

                                                              due to Precision.

                                                                          7.   TDSI denies that it owes Precision the amount claimed due in the complaint or

                                                              any lesser or greater amount.

                                                               TDSI’S ANSWER TO PLAINTIFF’S COMPLAINT                                                Page 6 of 12
                                                               AND THIRD-PARTY COMPLAINT AGAINST
                                                               SURETIES AND UNIT-ASRC CONSTRUCTION,
                                                               LLC
                                                               Precision Cranes, Inc. v. Tester Drilling Services,                   Case No. 4:18-cv-00019-TMB
                                                               Inc., et al.
                                                               Case 4:18-cv-00019-TMB Document 29 Filed 05/03/19 Page 6 of 12
                                                                           8.   TDSI reserves the right to amend these affirmative defenses as additional facts

                                                              are developed through discovery.

                                                                                                  V.    PRAYER FOR RELIEF

                                                                           WHEREFORE, TDSI requests the following relief as against Precision’s demands:

                                                                           A. For a judgment dismissing Precision’s complaint in its entirety, with prejudice;

                                                                           B. For a judgment awarding TDSI its costs and attorneys’ fees incurred in defense

                                                              of Precision’s claims;

                                                                           C. For any such other and further relief as the court may deem just and equitable in

                                                              the premises.

                                                                            THIRD-PARTY COMPLAINT AGAINST THE SURETIES AND
                                                                                     UNIT-ASRC CONSTRUCTION, LLC
HOLMES WEDDLE & BARCOTT, PC




                                                                      Third-party plaintiff United States of America, for the use and benefit of Tester Drilling
                          701 WEST EIGHTH AVENUE, SUITE 700
                            ANCHORAGE, AK 99501-3408




                                                              Services, Inc. (hereinafter “Use-Plaintiff” and/or “TDSI”), and third-party plaintiff Tester
                              TELEPHONE (907) 274-0666
                               FACSIMILE (907) 277-4657




                                                              Drilling Services, Inc. (“TDSI”), hereby complain and assert claims against defendants

                                                              Travelers Casualty & Surety Co. of America, and Liberty Mutual Insurance Company

                                                              (collectively, “Bond Companies”), and UNIT-ASRC Construction, LLC (“UNIT”), as follows

                                                              to recover payment for TDSI’s work and to assert liability and allocation of fault against Bond

                                                              Companies and UNIT if it is determined that TDSI is in any way liable to Precision:

                                                                                             I.    PARTIES AND THE PROJECT

                                                                      1.        TDSI was a subcontractor on the federal Long Range Discrimination Radar

                                                              (LRDR) Construction Packet #1 Project (the Project), a federal construction project located on

                                                              Clear Air Force Station, Alaska. TDSI performed substantial amounts of work on the Project

                                                              for which TDSI remains unpaid. TDSI brings this third-party action against Bond Companies,
                                                               TDSI’S ANSWER TO PLAINTIFF’S COMPLAINT                                               Page 7 of 12
                                                               AND THIRD-PARTY COMPLAINT AGAINST
                                                               SURETIES AND UNIT-ASRC CONSTRUCTION,
                                                               LLC
                                                               Precision Cranes, Inc. v. Tester Drilling Services,                  Case No. 4:18-cv-00019-TMB
                                                               Inc., et al.
                                                               Case 4:18-cv-00019-TMB Document 29 Filed 05/03/19 Page 7 of 12
                                                              the sureties for the Project’s Miller Act payment bond, and against UNIT, the co-obligor on the

                                                              bond.

                                                                      2.      TDSI is an Alaska corporation with its principal place of business in Anchorage,

                                                              Alaska. TDSI has met all prerequisites for bringing this action.

                                                                      3.      On information and belief, Travelers Casualty & Surety Co. of America is a

                                                              Connecticut corporation with its principal place of business in Hartford, Connecticut.

                                                                      4.      On information and belief, Liberty Mutual Insurance Co. is a Massachusetts

                                                              corporation with its principal place of business in Boston, Massachusetts.

                                                                      5.      On information and belief, UNIT is an Alaska limited liability company with its

                                                              principal place of business in Anchorage, Alaska.

                                                                                             II.    JURISDICTION AND VENUE
HOLMES WEDDLE & BARCOTT, PC
                          701 WEST EIGHTH AVENUE, SUITE 700




                                                                      6.      This Court has jurisdiction over Bond Companies and UNIT as co-obligors on
                            ANCHORAGE, AK 99501-3408
                              TELEPHONE (907) 274-0666
                               FACSIMILE (907) 277-4657




                                                              the bond that TDSI seeks to recover from in accordance with 40 U.S.C. § 3133 (the Miller Act).

                                                                      7.      This Court also has supplemental jurisdiction over all non-Miller Act claims in

                                                              accordance with 28 U.S.C. § 1367 as such claims are derived from common operative facts and

                                                              form part of the same case or controversy as the Miller Act claim—most notably that TDSI

                                                              provided work to the Project under its contract with Unit for which TDSI has not been paid.

                                                                      8.      Venue properly lies in the United States District Court for the District of Alaska

                                                              in accordance with 40 U.S.C. § 3133(b)(3) and 28 U.S.C. § 1391(b) as the claims in this action

                                                              arise from the Project located on Clear Air Force Station, Alaska.




                                                               TDSI’S ANSWER TO PLAINTIFF’S COMPLAINT                                              Page 8 of 12
                                                               AND THIRD-PARTY COMPLAINT AGAINST
                                                               SURETIES AND UNIT-ASRC CONSTRUCTION,
                                                               LLC
                                                               Precision Cranes, Inc. v. Tester Drilling Services,                  Case No. 4:18-cv-00019-TMB
                                                               Inc., et al.
                                                               Case 4:18-cv-00019-TMB Document 29 Filed 05/03/19 Page 8 of 12
                                                                                                           III.      FACTS

                                                                      9.          The United States, acting through the U.S. Army Corps of Engineers (the

                                                              Government), contracted with UNIT to build the Project. UNIT, as the prime contractor,

                                                              purchased a payment bond from Bond Companies (bond no. 106721293/023038282) (the

                                                              Bond) in accordance with 40 U.S.C. § 3131 of the Miller Act to secure payment for work

                                                              performed in the course of building the Project. Under the terms of the Bond, UNIT and Bond

                                                              Companies bound themselves “jointly and severally” as co-obligors on the Bond for the

                                                              payment of the Bond’s penal sum.

                                                                      10.         UNIT subcontracted with TDSI to perform certain Water-Supply Well

                                                              Construction work on the Project.

                                                                      11.         TDSI furnished equipment, labor, and materials in carrying out its work as a
HOLMES WEDDLE & BARCOTT, PC
                          701 WEST EIGHTH AVENUE, SUITE 700




                                                              subcontractor on the Project. By letter of October 16, 2017, UNIT terminated TDSI’s
                            ANCHORAGE, AK 99501-3408
                              TELEPHONE (907) 274-0666
                               FACSIMILE (907) 277-4657




                                                              subcontract for UNIT’s convenience. TDSI has not been paid for a significant portion of this

                                                              work.

                                                                      12.         More than 90 days have elapsed since TDSI performed the last of its work on

                                                              the Project. And less than one year has elapsed since TDSI’s last work at the Project. TDSI

                                                              remains unpaid for the work it performed at the Project, as alleged herein.

                                                                      13.         As of the time of the initiation of this third-party action, there remains due and

                                                              owing to TDSI for its work at the Project and from UNIT’s termination of TDSI’s subcontract

                                                              for UNIT’s convenience in the principal amount of no less than $3,164,467.88.

                                                                            IV.      TDSI’S CLAIM AGAINST BOND COMPANIES AND UNIT
                                                                                                 UNDER THE MILLER ACT

                                                                      14.         The above allegations are repeated and adopted as if fully set forth here.
                                                               TDSI’S ANSWER TO PLAINTIFF’S COMPLAINT                                                  Page 9 of 12
                                                               AND THIRD-PARTY COMPLAINT AGAINST
                                                               SURETIES AND UNIT-ASRC CONSTRUCTION,
                                                               LLC
                                                               Precision Cranes, Inc. v. Tester Drilling Services,                      Case No. 4:18-cv-00019-TMB
                                                               Inc., et al.
                                                               Case 4:18-cv-00019-TMB Document 29 Filed 05/03/19 Page 9 of 12
                                                                      15.     TDSI is entitled under the Miller Act (40 U.S.C. §§ 3131-34) to pursue this

                                                              action against the Bond for the full and final amount due to TDSI for its unpaid balance.

                                                                      16.     UNIT and Bond Companies are the principal and secondary obligors,

                                                              respectively, under the Bond and are jointly and severally liable for payment of the Bond’s

                                                              penal sum.

                                                                      17.     The Miller Act entitles TDSI to collect against the Bond an amount to be proven

                                                              at trial, but no less than $3,164,467.88, plus all interest, costs, and fees recoverable in

                                                              accordance with applicable law.

                                                                V.     TDSI’S CLAIMS AGAINST UNIT UNDER THE SUBCONTRACT (BREACH
                                                                        OF CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH
                                                                          AND FAIR DEALING, UNJUST ENRICHMENT, AND EQUITABLE
                                                                                                ESTOPPEL)
HOLMES WEDDLE & BARCOTT, PC




                                                                      18.     The above allegations are repeated and adopted as if fully set forth here.
                          701 WEST EIGHTH AVENUE, SUITE 700
                            ANCHORAGE, AK 99501-3408
                              TELEPHONE (907) 274-0666




                                                                      19.     Despite demand, UNIT refuses to pay TDSI amounts owing under the
                               FACSIMILE (907) 277-4657




                                                              termination for convenience provision of the parties’ subcontract.

                                                                      20.     Those provisions entitle TDSI to judgment against UNIT in an amount to be

                                                              proven at trial, but no less than $3,164,467.88, plus all interest, costs, and fees recoverable in

                                                              accordance with applicable law.

                                                                      21.     Alternatively, Unit induced TDSI into providing labor, materials, and equipment

                                                              for the performance of work on the Project, the results of which Unit has absorbed into its own

                                                              work on the Project, and for which Unit refuses to pay. TDSI is entitled to the reasonable value

                                                              of the labor, materials, and equipment it was induced to provide to Unit, in an amount to be

                                                              proven at trial, but no less than $3,164,467.88, plus all interest, costs, and fees recoverable in

                                                              accordance with applicable law.
                                                               TDSI’S ANSWER TO PLAINTIFF’S COMPLAINT                                             Page 10 of 12
                                                               AND THIRD-PARTY COMPLAINT AGAINST
                                                               SURETIES AND UNIT-ASRC CONSTRUCTION,
                                                               LLC
                                                               Precision Cranes, Inc. v. Tester Drilling Services,                  Case No. 4:18-cv-00019-TMB
                                                               Inc., et al.
                                                              Case 4:18-cv-00019-TMB Document 29 Filed 05/03/19 Page 10 of 12
                                                                                                VI.     PRAYER FOR RELIEF

                                                                          WHEREFORE, TDSI requests the following relief from the Court:

                                                                          A. For a judgment against Bond Companies and UNIT jointly and severally as co-

                                                              obligators on the Bond, in an amount to be proved at trial, but no less than $3,164,467.88, plus

                                                              all interest, costs, and fees recoverable in accordance with the Miller Act and all other applicable

                                                              law; and;

                                                                          B. Pre- and post-judgment interest costs, and attorney fees; and

                                                                          C. For a judgment against the Bond Companies and UNIT allocating fault and

                                                              finding liability for any and all amounts which may be adjudged against TDSI as a result of

                                                              Precision’s claims.

                                                                          D. For any such other and further relief as the court may deem just and equitable in
HOLMES WEDDLE & BARCOTT, PC
                          701 WEST EIGHTH AVENUE, SUITE 700




                                                              the premises.
                            ANCHORAGE, AK 99501-3408
                              TELEPHONE (907) 274-0666
                               FACSIMILE (907) 277-4657




                                                                          DATED this 3rd day of May, 2019, at Anchorage, Alaska.

                                                                                                        HOLMES WEDDLE & BARCOTT, P.C.
                                                                                                        Attorneys for Defendant/Third-Party Plaintiff Tester
                                                                                                        Drilling Services, Inc.

                                                                                                        By: s/ David M. Freeman
                                                                                                            David M. Freeman
                                                                                                            AK Bar No. 7808066




                                                               TDSI’S ANSWER TO PLAINTIFF’S COMPLAINT                                               Page 11 of 12
                                                               AND THIRD-PARTY COMPLAINT AGAINST
                                                               SURETIES AND UNIT-ASRC CONSTRUCTION,
                                                               LLC
                                                               Precision Cranes, Inc. v. Tester Drilling Services,                   Case No. 4:18-cv-00019-TMB
                                                               Inc., et al.
                                                              Case 4:18-cv-00019-TMB Document 29 Filed 05/03/19 Page 11 of 12
                                                              CERTIFICATE OF SERVICE

                                                              I hereby certify that on this 3rd day
                                                              of May, 2019, a true and correct copy of the
                                                              foregoing was sent via the CM/ECF delivery system to:

                                                              Brent R. Cole
                                                              Woelber & Cole, LLC
                                                              Attorney for Plaintiff

                                                              Michael C. Geraghty
                                                              J. Craig Rusk
                                                              Oles Morrison Rinker & Baker, LLP
                                                              Attorneys for Defendant Travelers Casualty and Surety Co. of America
                                                              and Defendant Liberty Mutual Insurance Co.


                                                              s/ David M. Freeman
                                                              Holmes Weddle & Barcott, P.C.
HOLMES WEDDLE & BARCOTT, PC
                          701 WEST EIGHTH AVENUE, SUITE 700
                            ANCHORAGE, AK 99501-3408
                              TELEPHONE (907) 274-0666
                               FACSIMILE (907) 277-4657




                                                               TDSI’S ANSWER TO PLAINTIFF’S COMPLAINT                                              Page 12 of 12
                                                               AND THIRD-PARTY COMPLAINT AGAINST
                                                               SURETIES AND UNIT-ASRC CONSTRUCTION,
                                                               LLC
                                                               Precision Cranes, Inc. v. Tester Drilling Services,                   Case No. 4:18-cv-00019-TMB
                                                               Inc., et al.
                                                              Case 4:18-cv-00019-TMB Document 29 Filed 05/03/19 Page 12 of 12
